 



Exhibit 10.01
INTUIT INC.
MANAGEMENT STOCK PURCHASE PROGRAM
     1. ESTABLISHMENT OF PROGRAM; PURPOSE. The Intuit Inc. Management Stock
Purchase Program (the “MSPP”) was adopted by the Compensation and Organizational
Development Committee of the Board on October 24, 2006. The MSPP is intended to
provide encouragement and assistance to certain key employees of the Company in
meeting the Company’s stock ownership guidelines by providing for the
opportunity to purchase and receive awards of Restricted Stock Units under
Sections 6 and 9 of the Intuit Inc. 2005 Equity Incentive Plan (the “Plan”). The
MSPP is intended to be a part of the Plan. All capitalized terms in the MSPP
that are not defined herein shall have the meanings given to them in the Plan.
The MSPP is not meant to interpret, extend, or change the Plan in any way, or to
represent the full terms of the Plan. If there is any discrepancy, conflict or
omission between the MSPP and the provisions of the Plan, the provisions of the
Plan shall apply.
     2. TAX COMPLIANCE. The MSPP is intended to comply with Section 409A of the
Code and any regulatory or other guidance issued under such section. At the time
the Company adopted the MSPP, the Department of Treasury had not yet issued
final regulations under Section 409A of the Code. It is the Company’s intention
that any terms of the MSPP (and any Restricted Stock Units issued pursuant to
the MSPP) that conflict with such final regulations or other future guidance
shall be null and void and that any terms that are missing from the MSPP which
such regulations and/or other guidance would require the MSPP to contain in
order to comply with the requirements of Section 409A of the Code shall be
incorporated into the MSPP. To that end, once the final regulations under
Section 409A are issued, the Committee shall be entitled to amend and otherwise
conform on a unilateral basis, the MSPP (and any Restricted Stock Units issued
pursuant to the MSPP) to the requirements of Section 409A of the Code and the
regulations and other interpretive authority promulgated thereunder.
     3. ELIGIBILITY AND PARTICIPATION.
          3.1 Eligibility. An employee of the Company shall be eligible to
participate in the MSPP if the employee is a member of a select group of
management or highly compensated employees within the meaning of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and is named by the
Committee or the Company’s Chief Executive Officer to be a participant in the
MSPP (each such employee who elects to defer bonus compensation pursuant to the
MSPP is referred to herein a “Participant”); provided however, that the
Company’s Chief Executive Officer shall not be permitted to participate in the
MSPP. To be considered for participation in a year, the Participant must have
projected annualized base salary and target incentive compensation equal to at
least $145,000 and be employed in the U.S., at a position at the director level
or above. Notwithstanding the foregoing, an employee who has participated in the
MSPP as a director whose position has been reduced to below that of director may
be eligible to participate in the MSPP for the year in which such reduction
occurs provided he continues to have projected base salary and target incentive
compensation equal to at least $145,000.
          3.2 Participation. An eligible employee may elect to participate in
the MSPP with respect to any calendar year by submitting a participation
agreement (in the form determined by the Company (a “Participation Agreement”)
to the Company, prior to the date established by the Company, in the immediately
preceding calendar year.
          3.3 Partial Year Participation. In the event that an employee first
becomes eligible to participate during a calendar year, a Participation
Agreement must be submitted to the Company no later than thirty (30) days
following the employee first becoming eligible to participate in the MSPP. Such
Participation Agreement shall be effective only with regard to bonus
compensation for services to be performed subsequent to the receipt of the
Participation Agreement by the Company.
     4. RESTRICTED STOCK UNIT AWARDS
          4.1 Bonus Deferral Commitment. A Participant may elect defer from 5%
to 15% of his or her annual bonus compensation (in increments of 1%), whether
paid under the Company’s Performance Incentive Plan or Senior Executive
Incentive Plan (collectively, “Bonus Compensation”), in the Participation
Agreement (any amount

 



--------------------------------------------------------------------------------



 



so elected to be deferred pursuant to the MSPP is referred to herein as a “Bonus
Deferral Commitment”). Deferrals of Bonus Compensation under the MSPP are
intended to conform to the requirements of Section 409A of the Code. The amount
to be deferred shall be stated as a percentage of any Bonus Compensation payable
during the calendar year with respect to which the deferral applies (the
“Deferral Period”) from any Bonus Compensation payable during the Deferral
Period, or in such other form as allowed by the Committee consistent with the
requirements of Section 409A of the Code. Each Bonus Deferral Commitment shall
be obtained by a Participant in a time and manner that complies with
Section 409A of the Code and any regulatory or other guidance issued thereunder.
          4.2 Awards of Restricted Stock Units.

  (a)   Purchased Restricted Stock Units. On the date that amounts subject to a
Bonus Deferral Commitment hereunder would otherwise become payable (the
“Purchase Date”), the Company shall withhold such payment and instead award to
the Participant on the Purchase Date pursuant to Sections 6 and 9 of the Plan
Restricted Stock Units (“Purchased RSUs”) covering a number of Shares having an
aggregate Fair Market Value on the Purchase Date equal to the amount of the
Bonus Compensation elected to be deferred (rounded down to the nearest whole
Share).     (b)   Matching Restricted Stock Units. In addition to the Purchased
RSUs and subject to the limitations set forth in Section 4.3(c) of this MSPP, on
the Purchase Date, the Company shall also award to the Participant pursuant to
the Plan Restricted Stock Units (“Matching RSUs”) covering a number of Shares
equal to the number of Shares subject to the Purchased RSUs awarded to the
Participant on the Purchase Date pursuant to Section 4.2(a) of this MSPP.    
(c)   Vesting. Unless otherwise provided for in the terms of an Award Agreement,
all Purchased RSUs shall be fully vested as of the applicable Purchase Date.
Matching RSUs shall vest as described in the applicable Award Agreement. All
other terms and conditions of the Purchased RSUs and the Matching RSUs shall be
set forth either in an applicable Award Agreement or in the Plan.     (d)  
Employment Required. Notwithstanding anything herein to the contrary, a
Participant must be employed by the Company on the Purchase Date in order to
receive an award of Restricted Stock Units under the MSPP.

          4.3 Limitations on Bonus Deferral Commitments and Restricted Stock
Unit Awards. The following limitations shall apply to Bonus Deferral
Commitments:

  (a)   Minimum and Maximum Deferral. The maximum deferral amount for a Bonus
Deferral Commitment must be between five percent (5%) and fifteen percent (15%)
of any such Bonus Compensation to be paid or payable during the Deferral Period.
    (b)   Maximum Match. In addition to the limit set forth in Section 4.3(b)
above, the maximum number of Shares that may be subject to Matching RSUs that
may be issued to a Participant in respect of Purchased RSUs purchased in any one
calendar year shall be as follows:

  (1)   if the Participant is employed on the Purchase Date at the Director
level, 300 Shares;     (2)   if the Participant is employed on the Purchase Date
at the Vice President level, 750 Shares; and     (3)   if the Participant is
employed on the Purchase Date at the Senior Vice President level or above, 1,500
Shares.

  (c)   Changes in Limits. The Committee may amend the MSPP to change the
maximum limits set forth in this Section 4.3 (or implement new minimum or
maximum limits) from time to time by giving written notice to all Participants.
No such change may affect a Bonus Deferral Commitment made prior to the
Committee’s action unless otherwise required by law.

-2-



--------------------------------------------------------------------------------



 



          4.4 Modification of Bonus Deferral Commitment. A Bonus Deferral
Commitment shall be irrevocable except that the Committee shall permit a
Participant to reduce the amount to be deferred, or waive the remainder of the
Bonus Deferral Commitment upon a finding that the Participant has suffered an
Unforeseeable Emergency (as defined under the Company’s Executive Deferred
Compensation Plan, as amended from time to time). If the Committee grants the
application, the Participant will not be allowed to enter into a new Bonus
Deferral Commitment for the remainder of the Deferral Period in which the
reduction or waiver of the Bonus Deferral Commitment occurs and the following
Deferral Period. Any resumption of the Participant’s deferrals under this Plan
shall be made only at the election of the Participant in accordance with this
Section 4.
     5. RIGHTS OF PARTICIPANTS.
          5.1 Contractual Obligation. The MSPP shall create an unfunded,
unsecured contractual obligation on the part of the Company to make payments due
under Restricted Stock Units.
          5.2 Unsecured Interest. No Participant or party claiming an interest
in benefits of a Participant hereunder shall have any interest whatsoever in any
specific asset of the Company. To the extent that any party acquires a right to
receive payments under the MSPP, such right shall be equivalent to that of an
unsecured general creditor of the Company. Each Participant, by participating
hereunder, agrees to waive any priority creditor status with respect to any
amounts due hereunder. The Company shall have no duty to set aside or invest any
amounts credited to Restricted Stock Unit awards under the MSPP.
     6. AMENDMENTS AND TERMINATION. The Company reserves the right to amend,
modify, or terminate the MSPP (in whole or in part) at any time by action of the
Board or the Committee, with or without prior notice. Except as described below
in this Section 6, no such amendment or termination shall in any material manner
adversely affect any Participant’s rights to any amounts already deferred or
credited hereunder or deemed earnings thereon, up to the point of amendment or
termination, without the consent of the Participant. Subject to the above
provisions, the Board shall have broad authority to amend the MSPP to take into
account changes in applicable law, including but not limited to securities and
tax laws and accounting rules.
     7. CLAIMS PROCEDURE.
          7.1 Claim. The Committee shall establish rules and procedures to be
followed by Participants and their beneficiaries in (a) filing claims for
benefits, and (b) for furnishing and verifying proof necessary to establish the
right to benefits in accordance with the MSPP, consistent with the remainder of
this Section 7. Such rules and procedures shall require that claims and proof be
made in writing and directed to the Committee.
          7.2 Review of Claim. The Committee or its designee shall review all
claims for benefits. Upon receipt by the Committee of such a claim, it shall
determine all facts which are necessary to establish the right of the claimant
to benefits under the provisions of the MSPP and the amount thereof as herein
provided within ninety (90) days of receipt of such claim. If prior to the
expiration of the initial ninety (90) day period, the Committee determines
additional time is needed to come to a determination on the claim, the Committee
shall provide written notice to the Participant, Beneficiary or other claimant
of the need for the extension, not to exceed a total of one hundred eighty
(180) days from the date the application was received.
          7.3 Notice of Denial of Claim. In the event that any Participant,
beneficiary or other claimant claims to be entitled to a benefit under the MSPP,
and the Committee determines that such claim should be denied, in whole or in
part, the Committee shall, in writing, notify such claimant that the claim has
been denied, in whole or in part, setting forth the specific reasons for such
denial. Such notification shall be written in a manner reasonably expected to be
understood by such claimant, shall refer to the specific sections of the MSPP
relied on, shall describe any additional material or information necessary for
the claimant to perfect the claim, shall provide an explanation of why such
material or information is necessary, and, where appropriate, shall include an
explanation of how the claimant can obtain reconsideration of such denial.

-3-



--------------------------------------------------------------------------------



 



          7.4 Reconsideration of Denied Claim.

  (a)   Within sixty (60) days after receipt of the notice of the denial of a
claim, such claimant or duly authorized representative may request, by mailing
or delivery of such written notice to the Committee, a reconsideration by the
Committee of the decision denying the claim. If the claimant or duly authorized
representative fails to request such a reconsideration within such sixty
(60) day period, it shall be conclusively determined for all purposes of the
MSPP that the denial of such claim by the Committee is correct. If such claimant
or duly authorized representative requests a reconsideration within such sixty
(60) day period, the claimant or duly authorized representative shall have
thirty (30) days after filing a request for reconsideration to submit additional
written material in support of the claim, review pertinent documents, and submit
issues and comments in writing.     (b)   After such reconsideration request,
the Committee shall determine within sixty (60) days of receipt of the
claimant’s request for reconsideration whether such denial of the claim was
correct and shall notify such claimant in writing of its determination. The
written notice of the Committee’s decision shall be in writing and shall include
specific reasons for the decision, shall be written in a manner reasonably
calculated to be understood by the claimant, and shall identify specific
references to the pertinent Plan provisions on which the decision is based. In
the event of special circumstances determined by the Committee, the time for the
Committee to make a decision may be extended by an additional sixty (60) days
upon written notice to the claimant prior to the commencement of the extension.

          7.5 Employer to Supply Information. To enable the Committee to perform
its duties, the Company shall supply full and timely information to the
Committee of all matters relating to the retirement, Disability, death, or other
cause for termination of employment of all Participants, and such other
pertinent facts as the Committee may require.

-4-